Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/045,465 is being allowed in view of the persuasive arguments presented in the response and the declaration filed under 37 C.F.R. 1.132 on March 17, 2021 concerning the issues that acute heart failure does not equate with an acute coronary syndrome, and that markers having prognostic value for predicting a risk of a disease or condition in the future is not the same as diagnostic markers which allow a disease or condition to be determined at the present time and then treated. The reference to Gill et al (US 2013/0085079), used to previously reject the claims under 35 USC 103, only teaches of determining a risk of a subject of developing an acute coronary syndrome, such as a myocardial infarction, by prognosing an acute coronary syndrome in a subject at a future time vs. diagnosing acute heart failure at the present time. In addition, none of the prior art of record teaches or fairly suggests a method for diagnosing and treating acute heart failure in a subject comprising the steps of determining a level of one or a combination of both of angiopoietin-2 and thrombospondin-2 in a blood sample of a subject, determining whether the measured level of angiopoietin-2 and/or thrombospondin-2 is elevated as compared to a non-heart failure control, wherein an elevated level of angiopoietin-2 is a level above about 220 pg/ml and an elevated level of thrombospondin-2 is a level above about 30 ng/ml, diagnosing acute heart failure in the subject when an elevated level of angiopoietin-2 and/or thrombospondin-2 is determined, and treating the subject having acute heart failure by administering diuretics to the subject. The claims are patent eligible under 35 USC 101 since the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 29, 2021